Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 1 of 6




          EXHIBIT A
           Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 2 of 6




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                          §
    BRAZOS LICENSING AND                                 §      CIVIL ACTION 6:20-cv-00571-ADA
    DEVELOPMENT,                                         §      CIVIL ACTION 6:20-cv-00572-ADA
              Plaintiff,                                 §      CIVIL ACTION 6:20-cv-00573-ADA
                                                         §      CIVIL ACTION 6:20-cv-00574-ADA
                                                         §      CIVIL ACTION 6:20-cv-00575-ADA
                                                         §      CIVIL ACTION 6:20-cv-00576-ADA
                                                         §      CIVIL ACTION 6:20-cv-00577-ADA
                                                         §      CIVIL ACTION 6:20-cv-00578-ADA
    v.                                                   §      CIVIL ACTION 6:20-cv-00579-ADA
                                                         §      CIVIL ACTION 6:20-cv-00580-ADA
                                                         §      CIVIL ACTION 6:20-cv-00581-ADA
                                                         §      CIVIL ACTION 6:20-cv-00582-ADA
                                                         §      CIVIL ACTION 6:20-cv-00583-ADA
    GOOGLE LLC,                                          §      CIVIL ACTION 6:20-cv-00584-ADA
             Defendant.                                  §      CIVIL ACTION 6:20-cv-00585-ADA


                                           SCHEDULING ORDER
    Date                        Item
    October 9, 2020             Plaintiff serves preliminary1 infringement contentions in the form of
                                a chart setting forth where in the accused product(s) each element of
                                the asserted claim(s) are found. Plaintiff shall also identify the
                                earliest priority date (i.e., the earliest date of invention) for each
                                asserted claim and produce: (1) all documents evidencing conception
                                and reduction to practice for each claimed invention, and (2) a copy
                                of the file history for each patent in suit.
    October 16, 2020            Case Management Conference

    October 30, 2020            Deadline for Motions to Transfer
    (2 weeks after the
    CMC)


1
  The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions and
the amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.
          Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 3 of 6




 Date                          Item
 December 4, 2020              Defendant serves preliminary invalidity contentions in the form of
 (7 weeks after the            (1) a chart setting forth where in the prior art references each element
 CMC)                          of the asserted claim(s) are found, (2) an identification of any
                               limitations the Defendant contends are indefinite or lack written
                               description under section 112, and (3) an identification of any claims
                               the Defendant contends are directed to ineligible subject matter under
                               section 101. Defendant shall also produce (1) all prior art referenced
                               in the invalidity contentions, (2) technical documents, including
                               software where applicable, sufficient to show the operation of the
                               accused product(s), and (3) summary, annual sales information for
                               the accused product(s) for the two years preceding the filing of the
                               Complaint, unless the parties agree to some other timeframe.

 December 18, 2020             Parties exchange claim terms for construction.
 (9 weeks after the
 CMC)
 January 8, 2021               Parties exchange proposed claim constructions.
 (12 weeks after the
 CMC)
 January 13, 2021              Parties disclose extrinsic evidence. The parties shall disclose any
 (13 weeks after the           extrinsic evidence, including the identity of any expert witness they
 CMC)                          may rely upon in their opening brief with respect to claim
                               construction or indefiniteness. With respect to any expert identified,
                               the parties shall identify the scope of the topics for the witness’s
                               expected testimony. With respect to items of extrinsic evidence, the
                               parties shall identify each such item by production number or
                               produce a copy of any such item if not previously produced.
 January 15, 2021              Deadline to meet and confer to narrow terms in dispute and exchange
 (13 weeks after the           revised list of terms/constructions.
 CMC)
 January 22, 2021              Parties file Opening claim construction briefs, including any
 (14 weeks after the           arguments that any claim terms are indefinite.2
 CMC)
 February 5, 2021              The parties shall disclose the identity of any rebuttal expert witness
 (16 weeks after the           they may rely upon in their response brief with respect to claim
 CMC)                          construction or indefiniteness. With respect to any expert identified,
                               the parties shall identify the scope of the topics for the witness’s
                               expected testimony.

 February 12, 2021             Parties file Responsive claim construction briefs.

2
  The parties understand that the Court expects to issue a new version of the Order Governing Proceedings – Patent
Case in the near future, and that the dates and sequence of Markman briefs may change based on the version of the
order that issues.
           Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 4 of 6




    Date                        Item
    (17 weeks after the
    CMC)
    February 26, 2021           Parties file Reply claim construction briefs.
    (19 weeks after the
    CMC)
    March 5, 2021               Parties submit Joint Claim Construction Statement and provide
    (20 weeks after CMC)        copies of briefs to the Court.

    March 18, 2021              Parties submit option technical tutorials to the Court and technical
    (22 weeks after CMC)        advisor (if appointed).3

    March 25 – 26, 2021         Markman hearing at 9:00 a.m.

    March 29, 2021              Fact Discovery opens; deadline to serve Initial Disclosures per Rule
    (1 business day after       26(a).
    Markman hearing)
    May 7, 2021                 Deadline to add parties.
    (6 weeks after
    Markman)
    May 21, 2021                Deadline to serve Final Infringement and Invalidity Contentions.
    (8 weeks after              After this date, leave of Court is required for any amendment to
    Markman)                    Infringement or Invalidity contentions. This deadline does not relieve
                                the Parties of their obligation to seasonably amend if new
                                information is identified after initial contentions.

    July 16, 2021               Deadline to amend pleadings. A motion is not required unless the
    (16 weeks after             amendment adds patents or claims.
    Markman)
    Plaintiff proposes:         Deadline for the first of two meet and confers to discuss significantly
    September 24, 2021          narrowing the number of claims asserted and prior art references at
    (26 weeks after             issue. Unless the parties agree to the narrowing, they are ordered to
    Markman)                    contact the Court’s Law Clerk to arrange a teleconference with the
                                Court to resolve the disputed issues.
    Defendant proposes:
    June 25, 2021               Plaintiff’s statement:
    (13 weeks after             WSOU believes the parties should adhere to the OGP and the Court
    Markman)                    should adopt WSOU’s proposal. A rushed discussion, midway
                                through discovery, without the benefit of adequate discovery is not
                                only inefficient, but prejudicial to WSOU claims.



3
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.
       Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 5 of 6




Date                 Item
                     Defendant’s statement:
                     Google believes that an earlier discussion of case narrowing will be
                     beneficial given the number of cases and claims asserted, and has
                     proposed a deadline that is closer to the deadline for final
                     contentions. Google believes that the parties can and should apply
                     the Court’s guidance on claim construction and the results of initial
                     discovery to reduce the burden on the parties and the Court.

October 22, 2021     Close of Fact Discovery.
(30 weeks after
Markman)
October 29, 2021     Opening Expert Reports.
(31 weeks after
Markman)
November 29, 2021    Rebuttal Expert Reports.
(35 weeks after
Markman)
December 17, 2021    Close of Expert Discovery.
(38 weeks after
Markman)
December 24, 2021    Deadline for the second of two meet and confers to discuss
(39 weeks after      narrowing the number of claims asserted and prior art references at
Markman)             issue to triable limits. To the extent it helps the parties determine
                     these limits, the parties are encouraged to contact the Court’s Law
                     Clerk for an estimate of the amount of trial time anticipated per side.
                     The parties shall file a Joint Report within 5 business days regarding
                     the results of the meet and confer.

January 7, 2022      Dispositive motion deadline and Daubert motion deadline.
(40 weeks after
Markman)
January 21, 2022     Deadline to file oppositions to dispositive motions and Daubert
                     motions.
January 28, 2022     Deadline to file replies in support of dispositive motions and Daubert
                     motions.
January 14, 2022     Serve Pretrial Disclosures (jury instructions, exhibit lists, witness
(42 weeks after      lists, discovery and deposition designations).
Markman)
January 28, 2022     Serve objections to pretrial disclosures/rebuttal disclosures.
(44 weeks after
Markman)
February 4, 2022     Serve objections to rebuttal disclosures and file motions in limine.
          Case 6:20-cv-00580-ADA Document 27-1 Filed 10/30/20 Page 6 of 6




 Date                          Item
 (45 weeks after
 Markman)
 February 11, 2022             File Joint Pretrial Order and Pretrial Submissions (jury instructions,
 (46 weeks after               exhibit lists, witness lists, discovery and deposition designations); file
 Markman)                      oppositions to motions in limine.

 February 18, 2022             File Notice of Request for Daily Transcript or Real Time Reporting.
 (47 weeks after               If a daily transcript or real time reporting of court proceedings is
 Markman)                      requested for trial, the party or parties making said request shall file a
                               notice with the Court and e-mail the Court Reporter, Kristie Davis at
                               kmdaviscsr@yahoo.com.
                               Deadline to meet and confer regarding remaining objections and
                               disputes on motions in limine.

 February 28, 2022             File joint notice identifying remaining objections to pretrial
 (3 business days              disclosures and disputes on motion in limine.
 before Final Pretrial
 Conference)
 March 4, 2022                 Final Pretrial Conference.
 (49 weeks after
 Markman)
 March 28, 2022                Jury Selection/Trial
 (52 weeks after
 Markman)4


SIGNED this _____ day of ______________, 2020


                                                              ____________________________________
                                                              ALAN D ALBRIGHT
                                                              UNITED STATES DISTRICT JUDGE




4
  If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of the
actual trial date.
